IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KEVIN WILLIAMS A/K/A KIRBY STEWART,        : No. 704 MAL 2020
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
JOSEPH C. MADENSPACHER, DONALD             :
R. TOTARO, LAWRENCE F. STENGEL,            :
CHRISTOPHER HACKMAN, VICKI S.              :
BOMGARDNER, MARK F. WALMER AND             :
THOMAS A. KISS,                            :
                Respondents

                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.